Citation Nr: 1601207	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-32 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty for approximately 21 years, from June 1956 to June 1958 and from September 1958 to August 1977.  His decorations include a Vietnam Cross of Gallantry with Palm and an Expert Badge with M16 Rifle Bar.
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the claimed disability.  

In June 2013, the Veteran notified the Board that he did not want a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to combat-related experiences during service in Vietnam.  See the October 2013 statement; October 2013 report from Dr. H.J.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 
 
In this case, it is unclear whether the Veteran engaged in combat with the enemy.  In the September 2014 rating decision, the RO indicated that there was no evidence of combat participation, and there was insufficient information provided about the claimed stressors to be verified.  Service records, however, contain conflicting evidence regarding combat participation.  Specifically, DD Form 214 indicates that the Veteran was awarded a Vietnam Cross of Gallantry with Palm, which was awarded to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The Veteran does not have any other decorations evidencing combat participation.  Furthermore, a service personnel record states "no assignment involving exposure to loud noises or firing of weapons."  As such, a determination of whether the Veteran's unit engaged in combat in Vietnam is necessary.

If the Veteran is found to have engaged in combat in Vietnam, then further medical opinion is also necessary.  There are two medical opinions on file related to the Veteran's claim for service connection for PTSD.  According to an October 2013 report from the private physician, Dr. H.J., the Veteran has PTSD related to stressor events in a war zone.  In May 2014, the Veteran underwent a VA PTSD examination, and the report indicates that the Veteran does not have a diagnosis of PTSD.  Unfortunately, neither opinion on file is sufficient to make a reasoned determination on the issue of entitlement to service connection for PTSD if the Veteran is found to have engaged in combat.  The private opinion is insufficient because if the Veteran is combat veteran, the claimed stressors must be verified as adequate to support a diagnosis of PTSD by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted).  The VA opinion is insufficient because the examiner did not discuss Dr. H.J.'s opinion in favor of the claim.  As such, a new medical opinion is needed if the Veteran is found to have engaged in combat in Vietnam.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Joint Services Records Research Center (JSRRC) locate a unit history or unit operations reports for the Army's 85th Maintenance Company in Vietnam for the period from February 1969 to February 1970.  The JSRRC should determine whether there is any record that the 85th Maintenance Company engaged in combat or was subject to attack by the enemy in Vietnam. (The Veteran may be asked to provide additional information regarding his combat dates to facilitate further evidentiary development by the JSRRC.)

 2.  If the Veteran is found to have engaged in combat in Vietnam, contact the VA examiner who conducted the May 2014 VA PTSD examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  

The examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the Veteran has PTSD as a result of combat service stressors.

The examiner should clearly outline the rationale for any opinion expressed.  The examiner should specifically take into consideration and discuss Dr. H.J.'s October 2013 PTSD diagnosis.  

If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




